Citation Nr: 0707768	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-22 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the right knee.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.  
The veteran filed a notice of disagreement in March 2004.  
The RO issued a statement of the case in April 2005 and the 
veteran filed his substantive appeal in May 2005.


FINDINGS OF FACT

1.  All evidence necessary to decide the veteran's appeal has 
been obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The preponderance of the evidence indicates that the 
veteran did not incur a bullet injury to the right knee 
during service.

3.  The preponderance of the evidence indicates that the 
veteran did not incur a bullet injury to the left knee during 
service.


CONCLUSIONS OF LAW

1.  Residuals of a gunshot wound to the right knee were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Residuals of a gunshot wound to the left knee were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2003 and April 2006 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claims.  Further, the 
April 2006 letter provided notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the claims on appeal, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board notes that 
the April 2006 notification letter was provided to the 
veteran after the RO rating decision that is the subject of 
this appeal. 

To the extent that there was any timing deficiency, the 
veteran's claims of entitlement to service connection for 
residuals of gunshot wounds to the right and left knees were 
readjudicated in an October 2006 supplemental statement of 
the case.  The United States Court of Appeals for the Federal 
Circuit has held that timing-of-notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (Mayfield III); see also Prickett, supra (holding that 
a statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield II, 444 F.3d at 1333-34.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes private 
medical records, service medical records, service personnel 
records, and VA medical records.  

The Board notes that VA did not obtain a VA medical 
examination which provided an opinion as to whether the 
veteran has residuals stemming from gunshots to the right and 
left knees.  VA must provide a VA examination if there is: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4) (2006); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  As discussed more 
fully below, the Board finds that a VA medical examination is 
not necessary in this case because the evidence does not 
indicate that the veteran experienced gunshots to the right 
and left knees during service.  Thus, there is no duty to 
provide an examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of 
duty" means any injury incurred or aggravated during a 
period of active military service, unless such injury was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was the result of the veteran's 
abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran asserted that during the Vietnam War, in 1968, he 
was struck by bullets, in the right and left knees.  The 
veteran's service medical records show that the veteran 
sought treatment for multiple disabilities but do not contain 
any evidence that the veteran was shot during service.  

The veteran's personnel file indicates that the veteran was 
in Vietnam from July 1968 to July 1969.  Although service 
medical records do not include a report of medical 
examination completed at the time of discharge, an April 1971 
report of medical examination does not indicate that the 
veteran had incurred any bullet injuries.  The veteran's DD 
Form 214 indicates that the veteran was an administrative 
specialist and a personnel sergeant during his many years of 
service and received multiple medals during service, 
including the Bronze Star.  None of the medals awarded, 
however, necessarily indicate that the veteran was wounded 
during service.

In May 1984, one month after discharge from service, the 
veteran filed a claim for benefits.  He made no mention of 
any gunshot wounds.  Pursuant to these claims, the veteran 
underwent a VA orthopedic examination in July 1984.  The 
examiner noted that the veteran's gait and posture were not 
unusual and noted that he had good muscle strength in all 
extremities and that it was equal bilaterally.  The examiner 
did not make any note regarding bullet wounds.

The record contains evidence that the veteran sustained 
gunshots to the knees.  A September 2002 private medical 
record indicates that the veteran was status-post gunshot 
wound to the right knee, requiring surgery.  

The veteran currently has other severe disabilities, 
including diabetes and dementia caused by meningitis.  In 
October 2003, the veteran underwent a psychiatric 
examination.  The examiner noted that the veteran had severe 
dementia.  The veteran noted injury to both knees in service, 
but was unable to relate what happened.  The veteran 
indicated that he had received the Purple Heart and the 
Combat Infantry Badge.  The record, however, does not contain 
any evidence that the veteran was awarded these medals.

In a February 2004 letter, a private medical doctor noted 
that the veteran had sought treatment from him for several 
medical issues, including a bullet injury incurred in Vietnam 
in 1968.  The physician noted that the bullet went into the 
veteran's leg on the outer side of his left knee, through to 
the other side and hit the inner side of his right knee; the 
bullet was lodged and required surgery.  The physician noted 
that the veteran had physical therapy for six weeks and then 
was transferred to the United States.  On examination, the 
veteran had two scars on his left knee and one on his right 
knee.  The physician opined that it was as likely as not that 
these were compatible with residuals of the described bullet 
injuries.  In a December 2005 letter written by the same 
medical doctor, he noted that he visited the veteran 
socially, and he noted that the veteran's knee disabilities 
were becoming worse.

Analysis

The Board notes that there is evidence that the veteran has 
sustained gunshot wound injuries.  The Board finds, however, 
that the veteran did not incur gunshot wound injuries to the 
right and left knees during service.  The Board notes that 
service medical record and his personnel records do not 
contain any evidence that he was shot during service.  There 
is no evidence documenting the surgery to remove the lodged 
bullet or that the veteran was transferred to the United 
States from Vietnam due to the injuries.  Further, in the 
July 1984 examination, the examiner evaluated the veteran for 
numbness in the extremities, and made no note regarding 
gunshot wounds.

Although the Board notes that the veteran is competent to 
testify to observable symptoms and facts, in light of there 
being no substantiation in the record of the injuries in 
service and the medical examinations performed after the 
alleged incident not noting any gunshot wounds, the Board 
finds the veteran's testimony not to be credible.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005); see also 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

The record includes a February 2004 opinion in which the 
veteran's medical doctor related history regarding the 
veteran's alleged gunshots wounds and opines that the veteran 
had residuals of those gunshot wounds; the Board finds, 
however, that this opinion is of no probative value as the 
physician appears to rely solely on history provided by the 
veteran.  He does not note any other source of evidence 
regarding the alleged 1968 incident.  Although VA can not 
reject a medical opinion simply because it is based on a 
history supplied by the veteran, as noted, the Board finds 
that the history provided by the veteran is not credible.  
See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claims for entitlement to service connection for 
residuals of a gunshot wound to the right knee and residuals 
of a gunshot wound to the left knee are denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).


ORDER

Service connection for residuals of a gunshot wound to the 
right knee is denied.

Service connection for residuals of a gunshot wound to the 
left knee is denied..



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


